Citation Nr: 1221646	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-40 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to a total disability evaluation based on individual unemployability by reason of service connected disability (TDIU).

2. Entitlement to an effective date earlier than November 4, 2008, for a separate 10 percent rating for peripheral neuropathy of the left upper extremity.

3. Entitlement to an effective date earlier than November 4, 2008, for a separate 10 percent rating for peripheral neuropathy of the right upper extremity.

4. Entitlement to an effective date earlier than November 4, 2008, for a separate 10 percent rating for peripheral neuropathy of the left lower extremity.

5. Entitlement to an effective date earlier than November 4, 2008, for a separate 10 percent rating for peripheral neuropathy of the right lower extremity.

6. Entitlement to restoration of a rating of 40 percent for diabetes mellitus, currently decreased to 20 percent effective on March 1, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and G.P.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2007, December 2007, and January 2009 by the RO.  

In a December 2007 rating decision, the RO reduced the Veteran's rating for service-connected diabetes mellitus from 40 percent to 20 percent, effective on March 1, 2008.  

The January 2009 rating decision assigned separate 10 percent ratings each for the service-connected peripheral neuropathy of the left upper, right upper, left lower, and right lower extremities, as secondary to service-connected diabetes mellitus, effective on November 4, 2008.  The Veteran seeks an earlier effective date of October 11, 2006, for each of the four 10 percent ratings for peripheral neuropathy.

The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

After careful consideration of the Veteran's hearing testimony and review of the claims file, the Board has recharacterized the issues on appeal as indicated on the title page of this document.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran has submitted additional evidence along with a waiver of initial consideration by the RO.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

At the January 2012 hearing, the RO was noted to have received an optical computer disc of the Veteran's Social Security Administration (SSA) disability records, but that the disc was not readable.  The Board has inspected the computer disc and finds it to be damaged.  However, the RO had previously obtained a computer disc from SSA, printed the Veteran's records from the computer disc, and associated the large quantity of printed records with the claims file.  Accordingly, it is not necessary to again seek the records from the SSA.


FINDINGS OF FACT

1. Service connection for diabetes mellitus with peripheral neuropathy of the fingers and toes has expressly been in effect beginning on October 11, 2006, forward, as adjudicated in a March 2007 RO rating decision.  (Emphasis added.)

2. The 40 percent rating is shown to have been improperly reduced to 20 percent based on findings showing no improvement in the service-connected diabetes mellitus.  

3. The service-connected  peripheral neuropathy of the upper extremities is shown to have productive of a disability picture that more nearly approximated that of mild incomplete paralysis involving each arm since October 11, 2006.

4. The service-connected peripheral neuropathy of the lower extremities is shown to have been productive of a disability picture that more nearly approximated that of moderate incomplete paralysis involving each leg since October 11, 2006.

5. After restoring the rating of 40 percent for service-connected diabetes mellitus effective on March 1, 2008 and assignment of an earlier effective date for the separate ratings of 10 percent for each of the upper and lower extremities, the current combined rating for the service-connected disabilities for the period beginning on October 11, 2006, is 80 percent. 

6. For the period of the appeal beginning on October 11, 2006, the Veteran is shown to have been precluded from securing and following a substantially gainful occupation consistent with work and educational background.


CONCLUSIONS OF LAW

1. The reduction of the 40 percent disability rating for the service-connected diabetes mellitus was improper and is void ab initio. 38 U.S.C.A.§§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.105, 3.344, 4.1, 4.2 (2011); Brown v. Brown, 5 Vet. App. 413 (1993).

2. The criteria for the assignment of an effective date of October 11, 2006, for an initial rating of 10 percent for the service-connected peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A.§§ 1155, 5107, 5110 (West 2002); 38 C.F.R.§§ 3.102, 3.400, 4.124a including Diagnostic Code 8515 (2011).

3. The criteria for the assignment of an effective date of October 11, 2006, for an initial rating of 10 percent for the service-connected peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A.§§ 1155, 5107, 5110 (West 2002); 38 C.F.R.§§ 3.102, 3.400, 4.124a including Diagnostic Code 8515 (2011).

4. The criteria for the assignment of an effective date of October 11, 2006, for an initial rating of 10 percent for the service-connected peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A.§§ 1155, 5107, 5110 (West 2002); 38 C.F.R.§§ 3.102, 3.400, 4.124a including Diagnostic Code 8522 (2011).

5. The criteria for the assignment of an effective date October 11, 2006, for an initial rating of 10 percent for the service-connected peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A.§§ 1155, 5107, 5110 (West 2002); 38 C.F.R.§§ 3.102, 3.400, 4.124a including Diagnostic Code 8522 (2011).

6. The criteria for the assignment of a TDIU rating are met.  38 U.S.C.A.§§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in below, sufficient evidence is of record to grant all benefits sought on appeal.  Therefore, no further notice or development is needed with respect to this matter.  


Standard of Poof

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Rating Restoration

Rating of a disability is rendered upon the application of a schedule of ratings, which is predicated upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.

The degree of impairment resulting from a disability involves a factual determination of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  

Additionally, the RO must advise the appellant of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  38 C.F.R. § 3.105(e).

Generally, when a rating has been in effect for at least five years, 38 C.F.R. § 3.344 requires that the RO and the Board ensure that a rating reduction be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c). In such cases 38 C.F.R. § 3.344(c) states that reexamination disclosing improvement will warrant reduction in rating.

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet. 

A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable in cases such as this one, where a rating has been in effect for less than five years, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, 5 Vet. App. at 421.  

Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Id.  

In a rating decision dated in December 2002, the RO granted service connection for diabetes mellitus type II, effective on May 8, 2001.  The RO assigned an initial rating of 20 percent.

In a rating decision dated in March 2007, the RO increased the Veteran's rating for diabetes mellitus type II to 40 percent disabling, effective on October 11, 2006, and revised its characterization of the Veteran's disability to diabetes mellitus type II, with peripheral neuropathy of the fingers and toes.  

However, as will be discussed, the rating did not incorporate the neurological symptoms of the newly service-connected peripheral neuropathy of the upper and lower extremities.

At a VA examination in June 2007 the Veteran was noted to require both insulin and oral medication for his diabetes mellitus that was noted to have become progressively worse.  Episodes of hypoglycemic reactions and ketoacidosis were noted, but without the requirement for hospitalization.  He was noted to require a restricted or special diet.  

The Veteran was noted to have paresthesias, loss of sensation and pain of the fingers and toes as a symptom of peripheral neuropathy related to his diabetes mellitus.  The examiner made no finding as to whether the restriction of the Veteran's activities was required for management of his diabetes; however, he did find that the effects on the Veteran's usual daily activities were mild for chores, mild for shopping, and moderate for exercise.  

In a rating decision dated in October 2007, the RO proposed a reduction in the rating for the service-connected diabetes mellitus with peripheral neuropathy form 40 percent to 20 percent.  

In a rating decision dated in December 2007, the RO informed the Veteran of its action of reducing the rating for diabetes mellitus type II, with peripheral neuropathy of the fingers and toes, from 40 percent to 20 percent, effective on March 1, 2008.  

The basis for the rating reduction as set forth in the December 2007 rating decision was the RO's interpretation of the evidence as not showing that the Veteran required regulation of activities to control his diabetes mellitus type II; under this interpretation the criteria for a rating of 20 percent for diabetes mellitus were met but the criteria for a rating of 40 percent for diabetes mellitus were not.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board finds that this was a change in the way the RO evaluated and weighed the evidence and interpreted applicable regulations; however, no improvement in the service-connected diabetes mellitus was noted.

At a VA examination in December 2008, the Veteran was diagnosed as having diabetes mellitus, moderately severe, and uncontrolled in spite of divided doses of NPH insulin, glyburide and metformin.  

The December 2007 rating reduction was not based on any showing of improvement in the diabetes mellitus; the June 2007 VA examination report expressly indicated that the Veteran's condition was becoming progressively worse over time, and a December 2008 VA examination report showed that the diabetes mellitus was moderately severe and uncontrolled despite extensive management with insulin and other medications.  

In any rating-reduction case, for the reduction to be proper it must be shown, among other things, that an improvement in the service-connected disability has actually occurred.  Brown v. Brown, 5 Vet. App. 413 (1993).  

Because the Veteran's disability has not materially improved, the reduction rating from 40 percent to 20 percent was not proper, regardless of the length of time the higher disability rating had been in effect.  Accordingly, the reduction of the 40 percent rating is void ab initio.


Earlier Effective Date for Separate Ratings for Peripheral Neuropathy

The effective date of an award of increased compensation to a veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application for an increased rating is received within one year of the date of increase in disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, which ever is later.  38 C.F.R. § 3.400(o)(1).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

The claims for increased disability compensation are subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2).  The law governing the appropriate effective date for an award of increased compensation provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application for increased compensation is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  

The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest ascertainable date" means the date on which sufficient evidence existed to prove that a disability had increased.  In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United States Court of Appeals for Veterans Claims (Court) relied on what is now § 5110(b)(2) to remand for determination of the date an increased disability became ascertainable.  

The Court's instructions to the Board assumed that "earliest ascertainable date" meant the date when probative reports were prepared.  The effective date should be the date when sufficient evidence existed to find that the disability had increased. 

On October 11, 2006, the RO received the Veteran's claim for an increased rating for the service-connected diabetes mellitus.

In a rating decision dated in March 2007, the RO increased the Veteran's rating for diabetes mellitus type II to 40 percent, effective on October 11, 2006, and revised  the characterization of the service-connected disability to diabetes mellitus type II, with peripheral neuropathy of the fingers and toes.  (Emphases added.)  

This was, in legal effect, both a grant of an increased rating for diabetes mellitus and a grant of service connection for peripheral neuropathy of the upper and lower extremities, effective on October 11, 2006.

At a VA examination in December 2008, the Veteran was found to have mild peripheral neuropathy in both hands in distribution of gloves and moderate peripheral neuropathy in both lower extremities in the distribution of stockings.

In a rating decision dated in January 2009, the RO "granted service connection for diabetic peripheral neuropathy" of the upper and lower extremities, and assigned an initial rating of 10 percent for each extremity, effective on November 4, 2008.

However, as discussed, in March 2007, the RO had granted service connection for the separately ratable peripheral neuropathy of the upper and lower extremities, effective on October 11, 2006, although the RO did not yet expressly assign initial ratings for these disabilities at that time.  

The following guidelines are provided in the rating schedule for the purposes of rating diseases of the peripheral nerves:  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.142a, Diseases of the Peripheral Nerves.

The peripheral neuropathy of the upper extremities is rated as 10 percent disabling for each extremity, as impairment of the median nerve.  

The peripheral neuropathy of the lower extremities is rated as 10 percent disabling for each extremity, as impairment of the musculocutaneous (superficial peroneal) nerve.  

Paralysis, neuritis or neuralgia of the median nerve is rated at 70 percent for the major extremity or 60 percent for the minor extremity if complete; at 50 percent for the major extremity or 40 percent for the minor extremity if moderate; at 30 percent for the major extremity or 20 percent for the minor extremity if moderate; and as 10 percent disabling for a minor or major extremity if mild.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Paralysis, neuritis or neuralgia of the musculocutaneous (superficial peroneal) nerve is rated at 30 percent if complete; at 20 percent if severe; at 10 percent if moderate; and as noncompensably disabling if mild.  See 38 C.F.R. § 4.124a, Diagnostic Code 8522.

The Veteran seeks an earlier effective date of October 11, 2006, as opposed to the currently assigned effective date of November 4, 2008, for the separate ratings of 10 percent each for the Veteran's left upper, right upper, left lower, and right lower extremities.

As indicated, at a VA examination in June 2007, the Veteran was noted to have paresthesias, loss of sensation and pain of the fingers and toes as a symptom of peripheral neuropathy related to his diabetes mellitus.  

At the VA examination in December 2008, the Veteran was found to have mild peripheral neuropathy in both hands in distribution of gloves and moderate peripheral neuropathy in both lower extremities in the distribution of stockings.

As the Veteran had been granted service connection for peripheral neuropathy of the upper and lower extremities effective on October 11, 2006, as expressly adjudicated in a March 2007 rating decision, and the disability has been shown to be mild in the upper extremities and moderate in the lower extremities by the pertinent medical evidence of record, including at June 2007 and December 2008 VA examinations, the effective date for a rating of 10 percent for peripheral neuropathy of each of the four extremities (left upper, right upper, left lower, and right lower) is October 11, 2006.  See 38 C.F.R. § 4.124a,  Diagnostic Codes 8515 and 8522.

Accordingly, an effective date of October 11, 2006, for the assignment of the initial rating of 10 percent for the service-connected peripheral neuropathy of the left upper, right upper, left lower and right lower extremities is granted. 



TDIU

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the  rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the  average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual  success in overcoming it.  

However, full consideration must be given to  unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability.  Total disability will be considered to exist when there is present any  impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Permanent total disability shall be taken to exist when  the impairment is reasonably certain to continue throughout the life of the disabled person.  The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  Other total disability ratings are scheduled in the various bodily systems of the VA rating schedule.  38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A TDIU rating requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU rating requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

With the Board's determinations hereinabove, the service-connected disability evaluations are currently rated as follows:  50 percent for PTSD, effective on November 9, 2001; 40 percent for diabetes mellitus, effective on October 11, 2006; no percent for erectile dysfunction, effective on June 11, 2007; 10 percent for diabetic peripheral neuropathy of the left upper extremity, effective on October 11, 2006; 10 percent for diabetic peripheral neuropathy of the right upper extremity, effective on October 11, 2006; 10 percent for diabetic peripheral neuropathy of the left lower extremity, effective on October 11, 2006; 10 percent for diabetic peripheral neuropathy of the right lower extremity, effective on October 11, 2006; and 10 percent for hypertension, effective on November 9, 2001.

The combined ratings table set forth at 38 C.F.R. § 4.25 is utilized to establish the combined disability rating based on multiple service-connected disability ratings.  The disabilities are arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of the combined ratings table.

Using the bilateral factor methodology, the combined rating for the Veteran's peripheral neuropathy of the upper and lower extremities is 40 percent.  See 38 C.F.R. §§ 4.25, 4.26.

Applying the combined ratings table after application of the bilateral factor, the Veteran's combined rating for his service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 (combined ratings table).

As this service-connected disability rating exceeds 70 percent for the full period from October 11, 2006, the schedular criteria for a TDIU rating are met during the pendency of the Veteran's claim for a TDIU.  See 38 C.F.R. § 4.16(a).

The VA treatment records dated in July 2006 showed that the Veteran was losing employment contracts and was struggling to maintain a substantially gainful occupation.

On October 11, 2006, the RO received the Veteran's claim for an increased rating for PTSD and diabetes mellitus.  In November 2006, the Veteran submitted evidence and argument elaborating that he had become totally disabled as a consequence of his service-connected PTSD and diabetes mellitus.  

In a March 2009 letter from the president of a business, it was stated that the company had terminated its business relationship with the Veteran in January 2007 because he "was unable to meet with prospective customers because of various medical issues and had an aversion to traveling to potential customers because of these problems.  We therefore terminated our agreement [with the Veteran] in January of 2007."

At a VA psychiatric examination in June 2007 the Veteran was assigned a Global Assessment of Functioning (GAF) of 50.  He was noted to have serious impairment of occupational and social functioning with reduced reliability and productivity.  

The VA examiner stated that the Veteran's primary diagnosis was that of PTSD and co-occurring symptoms had been chronic, progressive, and serious since his experiences in Vietnam and resulted in documented impairment in functional status and quality of life.  

The VA examiner found that, given the chronic, persistent and progressively serious nature of the Veteran's primary and co-occurring symptoms his prognosis for improvement was estimated to be guarded.  He was noted to be easily distracted and unable to perform the serial 7's test.  

The VA examiner found the Veteran's immediate memory to be moderately impaired in that he could only recall one of three common objects.  The examiner further noted that the Veteran stated he had trouble remembering names and phone numbers all of the time.  

The examiner concluded that overall, the Veteran's mental, emotional and behavioral disabilities resulted in serious impairments in both social and work environments.  In assigning the GAF of 50 for psychiatric disability, the examiner cited as support for the score assigned that the Veteran had only one friend and was unable to keep a job.  (Emphasis added.)

The submitted documentation shows that the SSA found the Veteran to be totally disabled, beginning on August 1, 2007, due to a combination of the service-connected psychiatric disability, hypertension, diabetes mellitus and neuropathy.    

As the RO received claims for increased ratings on October 11, 2006, and subsequently submitted evidence in connection with those claims evidence and argument that he was unemployable due to those disabilities, his date of claim for a TDIU rating was October 11, 2006.

As noted, the VA treatment records from June 2006 reflect great difficulty with employment.   The Veteran's employer indicated that it terminated its business relationship with the Veteran in January 2007 because he was medically unable to fulfill his expected duties.  SSA has adjudicated the Veteran as unemployable due to what the Board notes to be his service-connected disabilities.  

A June 2007 VA examination report indicates that the Veteran is unable to keep a job due to service-connected psychiatric disability.  The Veteran's substantial additional service-connected disabilities only enhance the likelihood that he is prevented from securing and maintaining a substantially gainful occupation as a consequence of his service-connected disabilities.

In sum, as the schedular criteria for a TDIU rating are met, the Veteran is shown to have been unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities beginning on October 11, 2006.  

Accordingly, on this record, a TDIU rating is warranted for the period of the appeal.  See 38 C.F.R. § 4.16(a).  


ORDER

As the 40 percent disability rating assigned for the service-connected diabetes mellitus was improperly reduced, that rating is restored effective on March 1, 2008.
 
An earlier effective date of October 11, 2006, for the assignment of an initial rating of 10 percent for the service-connected peripheral neuropathy of the left upper extremity is granted.
 
An earlier effective date of October 11, 2006, for the assignment of an initial rating of 10 percent for the service-connected peripheral neuropathy of the right upper extremity is granted.

An earlier effective date of October 11, 2006, for the assignment of an initial rating of 10 percent for the service-connected peripheral neuropathy of the left lower extremity is granted.

An earlier effective date of October 11, 2006, for the assignment of an initial rating of 10 percent for the service-connected peripheral neuropathy of the right lower extremity is granted.
 
A total disability rating based on individual unemployability by reason of the service-connected disability is granted, subject to the regulations controlling disbursement of VA monetary benefits. 



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


